                  Case 21-51006-LSS              Doc 53       Filed 09/07/21        Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11

In re:                                                         Case No. 19-10289 (LSS)

IMERYS TALC AMERICA, INC., et al.,1                            (Jointly Administered)

                            Debtors.


IMERYS TALC AMERICA, INC., and IMERYS
TALC VERMONT, INC.,

                            Plaintiffs,


                   v.                                          Adv. Pro. No. 21-51006 (LSS)

JOHNSON & JOHNSON and JOHNSON &                                Related to Adv. Docket Nos. 2, 8, 28, 34 & 47
JOHNSON CONSUMER INC.,

                            Defendants.


                         ORDER GRANTING MOTIONS OF THE
                   OFFICIAL COMMITTEE OF TORT CLAIMANTS AND
              THE FUTURE CLAIMANTS’ REPRESENTATIVE TO INTERVENE

         Upon the Motion of the Official Committee of Tort Claimants to Intervene in an

Adversary Proceeding [Adv. Dkt. No. 2] and the Future Claimants’ Representative’s Motion to

Intervene in an Adversary Proceeding and Joinder in the Motion of the Official Committee of

Tort Claimants to Intervene in an Adversary Proceeding [Adv. Dkt. No. 8] (the “Motions”),

Defendants having filed Johnson & Johnson’s Partial Opposition to the Official Committee of



1
          The above-captioned debtors in these cases (the “Debtors”), along with the last four digits of each Debtor’s
federal tax identification number, are: Imerys Talc America, Inc. (“ITA”) (6358), Imerys Talc Vermont, Inc. (9050),
and Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia
30076.

22744283-v1
                Case 21-51006-LSS        Doc 53      Filed 09/07/21    Page 2 of 3




Tort Claimants’ and Future Claim Representative’s Motions to Intervene in an Adversary

Proceeding [Adv. Dkt. No. 28] (the “Objection”), the Official Committee of Tort Claimants (the

“Committee”) and the Future Claimants’ Representative (the “FCR”) having filed the Joint Reply

in Support of Motions of Each of the Official Committee of Tort Claimants and the Future

Claimants’ Representative to Intervene in an Adversary Proceeding [Adv. Dkt. No. 34] (the

“Joint Reply”); the Court having reviewed the Motions, the Objection and the Joint Reply,

having heard argument on the matter on August 24, 2021 and having issued a Bench Ruling

Granting Motion to Intervene and Denying Motion for Preliminary Injunction [Adv. Dkt. No. 47]

(the “Bench Ruling”); and the Court having determined that proper and adequate notice of the

Motions has been provided and good cause appearing therefor; it is hereby ORDERED as

follows:

        1.      The Motions are GRANTED as set forth herein, for the reasons stated in the

Bench Ruling.

       2.       The Committee and FCR are granted the right to intervene in this Adversary

Proceeding on the Complaint of the above-captioned Plaintiffs [Adv. Dkt. No. 1] as parties in

interest under section 1109(b) of the Bankruptcy Code and pursuant to Bankruptcy Rule 7024,

and shall be deemed to so intervene.

       3.       The caption in this Adversary Proceeding shall be amended to reflect the

Committee and FCR as plaintiff intervenors.

       4.       Leave to file the proposed Complaint in Intervention, attached as Exhibit C to the

Reply Memorandum of Law in Support of the Official Committee of Tort Claimants’ and the

Future Claimants’ Representative’s Motion for Preliminary Injunction [Adv. Dkt. No. 35] is

DENIED.



                                                 2
               Case 21-51006-LSS         Doc 53      Filed 09/07/21     Page 3 of 3




       5.      This Court shall retain jurisdiction over all matters arising from or related to the

implementation, interpretation and/or enforcement of this Order.




      Dated: September 7th, 2021                     LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
                                                 3
